DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10,863,601 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 14-20, the cited prior art of record does not teach or discloses an apparatus with other claim features “c) wherein the switching circuit comprises first and second switches coupled in series between the DC bus voltage and ground, and the averaging circuit is configured to generate the control voltage signal and is coupled to a common node of the first and second switches.” as recited in claim 14.
In regards to claims 15-25, the cited prior art of record does not teach or discloses an method with other claim features “c) generating, by a switching circuit and an averaging circuit, a control voltage Page 3 of 6Application No.: 17/089,862 Attorney Ref.: SILG2018P29C1US signal by comparing the voltage sampling signal against a first reference voltage, wherein the switching circuit comprises first and second switches coupled in series between the DC bus voltage and ground, and the averaging circuit is configured to generate the control voltage signal and is coupled to a common node of the first and second switches;” as recited in claim 15.
The claim in the application are deemed to be directed an nonobvious improvement over the prior art Liu [US 2018/0139816 A1] who teaches the bleeder module works to generate bleeder current, 
The primary reason of allowance of the claims is improvement with c) generating, by a switching circuit and an averaging circuit, a control voltage   signal by comparing the voltage sampling signal against a first reference voltage, wherein the switching circuit comprises first and second switches coupled in series between the DC bus voltage and ground, and the averaging circuit is configured to generate the control voltage signal and is coupled to a common node of the first and second switches;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844